Citation Nr: 0530352	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim pf service connection for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to October 
1968, and from March 1970 to January 1988.  He served in the 
Republic of Vietnam, and was awarded a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the RO in 
Columbia, South Carolina.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2005.  



FINDINGS OF FACT

1.  In July 1998, the RO denied entitlement to service 
connection for hypertension.  The veteran was properly 
notified of his appellate rights, but he did not file an 
appeal.  

2.  The evidence received since the unappealed July 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.  

3.  The currently demonstrated hypertension is shown as 
likely as not to have its clinical onset during his period of 
active service.  



CONCLUSIONS OF LAW

1.  The evidence received since the July 1998 RO decision 
which denied service connection for hypertension is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  

Guidelines for the implementation of VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

In this regard, the Board notes that VCAA specifically states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
VCAA and do not provide any rights other than those provided 
by VCAA.  

In this case, the RO has associated records of the veteran's 
VA and private medical treatment.  In addition, in the SOC, 
VA discussed the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
the veteran and his representative of the evidence needed by 
him to prevail on the petitions to reopen and offered to 
assist him in obtaining any relevant evidence.  

By way of the July 2001 RO letter that specifically discussed 
the impact of VCAA on this case, VA gave notice of what 
evidence the veteran needed to submit to reopen his claims 
and what evidence VA would try to obtain and there is no 
pertinent evidence that remains outstanding with respect to 
these applications.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, the veteran was given an opportunity to 
testify at a hearing before the Board in June 2005.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim and there is no reason to 
remand the case to the RO for VCAA consideration, especially 
in light of the favorable action taken hereinbelow.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is not applicable in this case because the 
veteran's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen a claim of service connection for hypertension, was 
received at the RO in June 2001.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).


I. Application to reopen the claim of service connection for 
hypertension.

In a July 1998 decision, the RO found that service connection 
for hypertension was not warranted.  The veteran did not 
appeal this decision; therefore the RO's denial of the 
veteran's hypertension claim became final.  38 U.S.C. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204.  

The evidence of record at the time of the July 1998 rating 
action consisted of service medical records, various private 
medical records, and several VA examinations.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

The evidence associated with the claims file since the July 
1998 rating action includes a VA treatment records and 
private treatment records.  

Of particular significance is a July 2005 private medical 
opinion, in which the veteran's private physician stated that 
he had reviewed the veteran's service medical records, VA 
medical records, private medical records, and all other 
pertinent medical evidence.  He stated that "in my medical 
opinion, it [was] at least likely as not that the veteran's 
hypertension had its onset in service; therefore, related to 
his current diagnosis of hypertension."  

The Board finds that the July 2005 private medical opinion 
constitutes new and material evidence.  This evidence bears 
directly on the issue of whether the veteran's hypertension 
is related to service.  

Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  


II.  Entitlement to service connection for hypertension.

Factual Background

The veteran's August 1965 service enlistment examination and 
September 1968 separation examination showed blood pressure 
readings within normal limits.  

The December 1978, September 1981, January 1983, and August 
1986 service medical examinations showed blood pressure 
readings within normal limits.  

A December 1980 service medical record indicates a blood 
pressure reading of 146/82.  

The November 1987 retirement medical examination indicates a 
blood pressure reading within normal limits.  

A December 1987 in-service graded exercise test shows 
elevated blood pressure readings.  

The VA treatment records from July 1988, October 1988, and 
December 1988 show elevated blood pressure readings, and a 
diagnosis of uncontrolled hypertension. 

The December 1997 VA examination indicates that the veteran 
had hypertension that was being treated with medication.  

A June 2001 private medical opinion indicates that the 
veteran was diagnosed with hypertension in December 1988.  

The September 2001 VA examination indicates that the veteran 
had hypertension, with no evidence of heart disease.  

A March 2003 VA treatment record indicates that the veteran 
was using medications to control his hypertension.  

At the June 2005 hearing, the veteran testified in relevant 
part that he was on medication for his hypertension.  

In a July 2005 private medical opinion, the private physician 
stated that he had reviewed the veteran's service medical 
records, VA medical records, private medical records, and all 
other pertinent medical evidence.  

The physician opined that "in my medical opinion, it [was] 
at least likely as not that the veteran's hypertension had 
its onset in service; therefore, related to his current 
diagnosis of hypertension."  



Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may be granted for any disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).  

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension is defined as persistently high arterial blood 
pressure.  Hypertension has been defined as a systolic blood 
pressure above 140 millimeters of mercury (mmHg), or a 
diastolic blood pressure above 90 mmHg.  Stedman's Medical 
Dictionary 855 (27th ed. 2000).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, at 1365.  


Analysis

The veteran's service medical records show the presence of 
high blood pressure readings interspersed with normal blood 
pressure readings.  This pattern of readings persisted 
following the veteran's retirement from active duty.  

Notably, within one year following separation from service, 
the veteran was diagnosed as having elevated blood pressure 
and uncontrolled hypertension.  

The medical evidence of record demonstrates that currently 
the veteran is hypertensive, and is being treated for this 
condition.  

In view of these facts, the Board finds that the evidence is 
equipoise.  As such, the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102.  Accordingly, service 
connection for hypertension is warranted.  



ORDER

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


